—In an action, inter alia, to recover damages for trespass, the plaintiffs appeal from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated January 6, 2000, which, upon an order of the same court, dated January 3, 2000, granting the defendants’ motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
In opposition to the defendants’ motion for summary judgment dismissing the complaint, in which they made a prima facie showing of their entitlement to judgment as a matter of law, the plaintiffs failed to sustain their burden of raising a triable issue of fact (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562; see also, Liberman v Gelstein, 80 NY2d 429, 434; Freihofer v Hearst Corp., 65 NY2d 135, 142-143; Phillips v Sun Oil Co., 307 NY 328, 330). Accordingly, the Supreme Court properly granted the defendants’ motion.
*410In light of our determination, it is unnecessary to address the plaintiffs’ remaining contention. O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.